Order entered April 7, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00269-CV

                          SAM W. PETTIGREW, JR., Appellant

                                            V.

                 CEDAR SPRINGS ALEXANDRE'S BAR, L.P., Appellee

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-14-02340-A

                                         ORDER
       We GRANT court reporter Cathye Moreno’s April 6, 2016 request for extension of time

and ORDER the record be filed no later than May 9, 2016.


                                                   /s/     CRAIG STODDART
                                                           JUSTICE